KuNzig, Judge,
dissenting.
“I respectfully dissent. In Jessie Short, et al. v. United States, 202 Ct. Cl. 870, 486 F.2d 561 (1973), cert. denied, 416 U.S. 961 (1974), we held the Government liable to qualified members of the Hoopa Valley Keservation who were entitled to, but did not receive, income from the sale of reservation timber. We recognized the United States, as trustee for Indians, had a duty to insure a fair share distribution of reservation revenue to all qualified members of the Hoopa Valley Keservation. In my view, inherent in that decision was the requirement that the Government, in its fiduciary capacity, should henceforth take every necessary step to insure that all eligible members were credited with a fair share of subsequent revenues. By requiring defendant United States to aid plaintiffs’ counsel in identifying eligible recipients, Trial Judge Schwartz did nothing more than require the Government to live up to its fiduciary duty. As such, I do not find the defendant’s burden of proof argument persuasive and see no good reason for setting aside the order of the trial judge of May 2,1975.”